DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/01/2021. Claims 11-30 are allowed.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous objection to the specification has been withdrawn in light of the amendment to the abstract. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 11/12/2021.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figs.1-2, 4-5 has been amended as follow: 

    PNG
    media_image1.png
    546
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    538
    756
    media_image3.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
	Claims 11-30 are allowed. 
The following is an examiner' s statement of reasons for allowance:   Claims 11-30 are allowable for the same reasons as indicated in the office action sent out on 5/4/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659